Case 0:21-cr-60039-AHS Document 30 Entered on FLSD Docket 07/09/2021 Page 1 of 1

COURT MINUTES

U.S. MAGISTRATE JUDGE LURANA S.SNOW - FORT LAUDERDALE, FLORIDA

DEFT: CLEON KIRLEW (J)# CASENO: _ SU- G003T- CE-SHIGHAL Cs)
AUSA: _ Brooke Latta

 

_, . ATTY: Carter Hillstrom =" in Courtroom
Aiur ChwiAn,, (If applicable-appeals colloquy) Areteud
YU i

AGENT: (Xeeersk VIOL:

 

 

 

 

 

 

 

 

 

 

V
PROCEEDING: ARRAIGNMENT Onl SS RECOMMENDED BOND:
ZADICTNENT
BOND HEARING HELD - yes / no COUNSEL APPOINTED:
BOND SET @: . To be cosigned by: 4
Rule 77.1 advised

O Do not violate any law.
Q Appear in court as directed.
O Surrender and / or do not obtain passports / travel

documents. . . Waived
Oo Rpt to PTS as directed / or x’s a week/month by Not Guilty plea entered

phone; x’s a week/month in person.

 

 

Jury_trial demanded
QO Random urine testing by Pretrial Services. Standing Discovery Order reque
Treatment as deemed necessary.

sted

 

 

 

 

 

 

 

 

 

 

 

 

 

O Maintain or seek full - time employment.
4 x
g No contact with victims / witnesses. Dy My deeb
=e
QO No firearms.
Q Curfew:
QO Travel extended to:
QO Halfway House
NEXT COURT APPEARANCE: DATE: TIME: JUDGE: PLACE:
INQUIRY RE COUNSEL:
PTD/BOND HEARING:

 

PRELIM/ARRAIGN. OR REMOVAL:

 

CHECK IF For the reasons stated by counsel for the Defendant and finding that the ends of justice served by granting the ore

APPLICABLE :  tenus motion for continuance to hire counsel outweigh the best interests of the public & the Defendant in a Speedy
Trial, the Court finds that the period of time from today, through and including shall be deemed
excludable in accordance with the provisions of the Speedy Trial Act, 18 USC 3161 et seq..

aN
DATE: 79-21 TIME: 11:00am DAR: ] / : OY OX and PAGE: ( 2)
, , “fecorded on ZOOM

 

 
